   Case 1:15-cr-00536-PGG Document 1048-2 Filed 12/11/19 Page 1 of 3




                                                   September 11, 2019
VIA Email
Daniel Tracer
Andrea Griswold
US Attorney’s Office
1 Saint Andrews Plaza
New York, NY 10007

                      RE: United States v. Tuzman, 15 Cr. 536 (PGG)

Dear Mr. Tracer and Ms. Griswold:

       I write pursuant to Judge Gardephe’s order to request discovery in advance of the
Fatico hearing regarding Omar Amanat’s alleged obstruction of justice. In our letter to
the Court, dated August 28, 2019, we gave a list of some of the discovery to which we
believe we are entitled. I formalize and expand our request below.

       1) Messages. We formally request all messages in the following categories:
            a. From Spyros Enotiades to Omar Amanat or Irfan Amanat, via email,
                text, Whats App, or any other messaging service. This includes
                messages that are under assumed or different names or different
                identities.
            b. Any messages between Spyros Enotiades and other ‘clients’ or parties
                about Omar Amanat. This includes messages from Spyros Enotiades
                to Kola Aluko, Johny Quaicoe, Vladamir Dronin, Vincent Schifano,
                Marlin Merin, or Ricardo Czestopalek.
            c. Any messages between Spyros and anyone relating to Mr. Aluko’s
                properties or any properties which formerly belonged to Mr. Aluko or
                his subsidiaries.
            d. Any other communications the government has access to about Mr.
                Amanat, including communications with Kasowitz Benson Torres,
                LLP, or any other law firm about Mr. Amanat.

       2) Prior Trial Testimony. Please provide us with Spyros Enotiades’ prior
          testimony, whether under an assumed name or his own name.

       3) Benefits and Payment. Please provide us with records of payment the
          government has made to Spyros Enotiades or his wife. We request records of
          monetary payment by any branch of the federal government, immigration
          benefits, records of communication or documentation between any branch of
          the Justice Department and the Treasury Department regarding Mr.
          Enotiades’s non-payment of taxes. Documentation and information about any
Case 1:15-cr-00536-PGG Document 1048-2 Filed 12/11/19 Page 2 of 3




      other form of renumeration, including, but not limited to: housing, phone, and
      travel.

   4) Agent notes and communications. Please provide us with all
      communications between Mr. Enotiades (whether via text, email, or
      messaging service) and agents either working on this case or regarding Mr.
      Amanat. Including all messages or communications between Mr. Enotiades
      and Ed Rom and messages or communications between Mr. Enotiades and
      John Levanis or any other agents with whom Mr. Enotiades communicated
      about Mr. Amanat.

   5) Meeting notes. Please provide all notes from meetings in any case where Mr.
      Enotiades discussed Mr. Amanat. Please provide all notes from the case in
      which Mr. Enotiades traveled to Thailand and Australia in April and May of
      2017.

   6) Bank accounts. Please provide meeting notes and Mr. Enotiades’
      communications from matters in which Mr. Enotiades alleged that someone
      asked him to create a bank account or in which the government and Mr.
      Enotiades did indeed create a bank account. This includes Mr. Enotiades’
      participation in USA v. Hernandez-Solarte, 18 Cr. 262 (VEC).

   7) Information specific to Mr. Enotiades’ work for the government.
         a. Confidential Source Registration. Information regarding Mr.
            Enotiades’ confidential source registration, including his initial
            sustainability determination and any continuing suitability
            determinations from the FBI, DEA, or any other government agencies.
         b. CI Status. What is Mr. Enotiades’ status as an informant? Is he a
            high-level informant?
         c. Government handlers. Who are Mr. Enotiades’s handlers? Which
            confidential informant coordinators are assigned to Mr. Enotiades?
         d. Illegal activity. Has Mr. Enotiades been approved for Otherwise
            Illegal Activity from any agency?
         e. Deactivation. Has Mr. Enotiades ever been deactivated as a
            Confidential Source?
         f. Subsources. How many subsources has Mr. Enotaides ever signed
            up? What is the procedure he follows for signing up sub-sources?
            Please provide any bank account records or methods of payment that
            Mr. Enotiades has received for payment from sub sources.
         g. Disclosure of private payments. When and how did the government
            learn that Mr. Enotiades formed a private consulting firm? What are
            the parameters or rules governing the overlap between Mr. Enotiades’s
            private work and government work? Any information about payments
            people have made to Mr. Enotiades in order to receive a benefit from
   Case 1:15-cr-00536-PGG Document 1048-2 Filed 12/11/19 Page 3 of 3




                  the government. Any information about money that Mr. Enotiades has
                  received from people who later were signed up as sub-sources. Please
                  provide any information about payments from private clients to Mr.
                  Enotiades.
               h. Awards or Commendations. Please provide documentation of any
                  awards or commendations that Mr. Enotiades has received.

       8) Brady and Giglio. We request the production of any exculpatory information,
          including any impeachment evidence.

       9) Any other information. Any other information to which we are entitled.

        I sincerely appreciate your attention to this matter. I am hoping to schedule a
follow-up call in advance of the date the Court has set for a report on the discovery;
please let me know when you are available.


                                                     Kind regards,

                                                             /s/

                                                     Grainne E. O’Neill
